The Honorable Walter M. Day State Representative P.O. Box 274 Blytheville, Arkansas 72315
Dear Representative Day:
This is in response to your request for an opinion on two questions concerning firemen.  Specifically, you have asked what the age requirements are for firemen and whether these age limits are constitutional.  You note that the "EEOC has filed an age discrimination suit against the Blytheville Fire Department".  It is this suit which prompts your question.
It is the longstanding policy of this office to decline review of issues which are currently in litigation.  We have attached for your information, however, a copy of Opinion No. 89-255, previously issued to Senator George Hopkins, which addresses similar questions.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.